DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 12/28/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 13-17 have been amended.
Claim 1-17  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 and 13-17 is/are directed to the abstract idea of “confirming radiographic image reject reasons and providing and displaying reject reason information,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0011], [0021]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-17 recite an abstract idea.
Claim(s) 1 and 13-17 is/are directed to the abstract idea of “confirming radiographic image reject reasons and providing and displaying reject reason information,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0011], [0021]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than 
The claim(s) recite(s), in part, a system/method/apparatus/computer readable medium for performing the steps of “acquiring radiation images, displaying images, storing images and reject information, overriding instructions, generating and providing lists, receiving and processing reject reasons, directing, receiving and processing correction instructions,” etc., that is “confirming radiographic image reject reasons and providing and displaying reject reason information,” etc. The limitation of “acquiring radiation images, displaying images, storing images and reject information, overriding instructions, generating and providing lists, receiving and processing reject reasons, directing, receiving and processing correction instructions,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “acquiring radiation images, displaying images, storing images and reject information, overriding instructions, generating and providing lists, receiving and processing reject reasons, directing, receiving and processing correction instructions,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-17 recite an abstract idea. 
The claim(s) recite(s), in part, a system/method/apparatus/computer readable medium for performing the steps of “acquiring radiation images, displaying images, storing images and reject information, overriding instructions, generating and providing lists, receiving and processing reject reasons, directing, receiving and processing correction instructions,” etc., that is “confirming radiographic image reject reasons and providing and displaying reject reason information,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following certain method of organizing human interactions. Accordingly, claims 1-17 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. x-ray imaging apparatus, display unit, network, general purpose computer, graphical user interface (Applicant’s Specification [0062]-[0068]), etc.) to perform steps of “acquiring radiation images, displaying images, storing images and reject information, overriding instructions, generating and providing lists, receiving and processing reject reasons, directing, receiving and processing correction instructions,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. x-ray imaging apparatus, display unit, network, general purpose computer, graphical user interface, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. x-ray imaging apparatus, display unit, network, general purpose computer, graphical user interface, etc.). At paragraph(s) [0062]-[0068], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “x-ray imaging apparatus, display unit, network, general purpose computer, graphical user interface” to perform the functions of “acquiring radiation images, displaying images, storing images and reject information, overriding instructions, generating and providing lists, receiving and 
Dependent claim(s) 2-12 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
The dependent claims merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1.

Response to Arguments
Applicant’s arguments filed 12/28/2020 with respect to claims 1-17 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 12/28/2020.
Applicant’s arguments filed on 12/28/2020 with respect to claims 1-17 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Rehash 
With respect to arguments (A), Examiner respectfully disagrees with Applicant’s arguments as Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 9/3/2020 and incorporated herein. Applicant’s argument is/are not persuasive.
Mental Process
Applicant’s claims are directed to the abstract idea of confirming radiographic image reject reasons and providing and displaying reject reason information. The claimed method requires the steps of “acquiring radiation images, displaying images, storing images and reject information, overriding instructions, generating and providing lists, receiving and processing reject reasons, directing, receiving and processing correction instructions,” etc. This mental process of confirming radiographic image reject reasons and providing and displaying reject reason information demonstrates that Applicant’s claim as a whole is directed to an abstract idea. (Elec. Power Grp., LLC v. Alstom S.A., “[W]e have treated analyzing information by steps people go through in their minds . . . without more, as essentially mental processes within the abstract-idea category.”).
Improvements
Despite recitation of x-ray imaging apparatus, display unit, network, general purpose computer, graphical user interface, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as data acquisition and processing. The x-ray imaging apparatus, display unit, network, general purpose computer, graphical user interface recited in Applicant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
The test for patent-eligible subject matter is not whether the claims are advantageous over previous methods. Even if Applicant’s claims provide advantages over previous methods of processing reject reasons, Applicant’s claims no technological improvement beyond improvement beyond the use of generic computer components/a generic computer network. Applicant’s argument is not persuasive.
Applicant claims the improvement of “more precise and medically correct evaluation of radiation images,” “few errors and rejection of X-ray images,” “few X-ray operations on patients,” and “higher operation efficiency,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, and conventional” (SAP America, Inc. v InvestPic, LLC). Accordingly, Applicant’s argument is not persuasive.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “x-ray imaging apparatus, display unit, network, general purpose computer, graphical user interface” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “x-ray imaging apparatus, display unit, network, general purpose computer, graphical user interface” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive.
Significantly More
The Examiner is not persuaded that “acquiring radiation images, displaying images, storing images and reject information, overriding instructions, generating and providing 
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “acquiring data, displaying data, storing data, overriding data, generating and providing data, receiving and processing data, directing to data, receiving and processing data,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system/method/apparatus/computer readable medium does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.










Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Taylor et al. (US 6,614,873) disclose an interactive digital radiographic system.

Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626